Name: 81/479/EEC: Commission Decision of 12 June 1981 approving the programme on the development of sheep farming in Greenland, pursuant to Council Regulation (EEC) No 1821/80 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural structures and production;  means of agricultural production
 Date Published: 1981-07-08

 Avis juridique important|31981D047981/479/EEC: Commission Decision of 12 June 1981 approving the programme on the development of sheep farming in Greenland, pursuant to Council Regulation (EEC) No 1821/80 (Only the Danish text is authentic) Official Journal L 186 , 08/07/1981 P. 0026 - 0026COMMISSION DECISION of 12 June 1981 approving the programme on the development of sheep farming in Greenland, pursuant to Council Regulation (EEC) No 1821/80 (Only the Danish text is authentic) (81/479/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1821/80 of 24 June 1980 on the development of sheep farming in Greenland (1), and in particular Article 4 thereof, Whereas the Danish Government forwarded on 19 March 1981 the programme on the development of sheep farming in Greenland; Whereas the said programme comprises all the particulars, provisions and measures listed in Article 3 of Regulation (EEC) No 1821/80 which ensure that the objectives of the said Regulation may be achieved; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme on the development of sheep farming in Greenland, forwarded by the Danish Government pursuant to Regulation (EEC) No 1821/80 on 19 March 1981, is hereby approved. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 12 June 1981. For the Commission The President Gaston THORN (1) OJ No L 180, 14.7.1980, p. 9.